Citation Nr: 1624161	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-39 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids

2.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for a bilateral foot disorder to include plantar fasciitis.  

4.  Entitlement to service connection for a recurrent headache disorder.  

5.  Entitlement to service connection for a lumbar spine disorder to include low back injury residuals.   

6.  Entitlement to service connection for a heart disorder to include neurocardiogenic syncope and heatstroke residuals.  

7.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) for the period prior to February 24, 2015.  

8. Entitlement to an initial compensable disability evaluation for the Veteran's onychomycosis.  

9.  Basic eligibility for assistance in acquiring to specially adaptive housing.  

10.  Basic eligibility for assistance in acquiring a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had verified active service from March 1985 to March 1990 and from January 2004 to October 2004.  The Veteran had additional duty with the Naval Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) which, in pertinent part, denied service connection for hemorrhoids, GERD, toenail fungus, bilateral plantar fasciitis, headaches, and a back disorder.  In December 2007, the RO, in pertinent part, granted service connection for onychomycosis; assigned a noncompensable evaluation for that disability; and effectuated the award as of March 30, 2006.  In October 2008, the RO, in pertinent part, denied service connection for PTSD, a heart disorder, and heatstroke residuals.  

In June 2011, the RO, in pertinent part, granted service connection for PTSD with MDD; assigned a 30 percent evaluation for that disability; effectuated the award as of February 29, 2008; and denied service connection for heatstroke residuals to include neurocardiogenic syncope.  In March 2012, the RO denied the Veteran's basic eligibility for assistance in acquiring both specially adaptive housing and a special home adaptation grant.  In June 2013, the RO, in pertinent part, increased the evaluation of the Veteran's PTSD with MDD from 30 to 70 percent; granted a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU); and effectuated the awards as of September 1, 2011.  In May 2015, the RO, in pertinent part, granted an effective date of January 15, 2008, for the award of service connection for PTSD with MDD; increased the initial evaluation for the Veteran's PTSD with MDD from 30 to 70 percent disabling; increased the evaluation for that disability from 70 to 100 percent disabling; effectuated that award as of February 24, 2015; and effectuated the award of a TDIU as of January 15, 2008;  

In February 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a recurrent headache disorder, a lumbar spine disorder to include low back injury residuals, and a heart disorder to include neurocardiogenic syncope and heatstroke residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In a November 2015 written statement, the Veteran expressly withdrew his appeal from the denial of service connection for hemorrhoids; an evaluation in excess of 70 percent for his PTSD with MDD for the period prior to February 24, 2015; an initial compensable evaluation for his onychomycosis; basic eligibility for assistance in acquiring to specially adaptive housing; and basic eligibility for assistance in acquiring a special home adaptation grant.  

2.  At the February 2016 Board hearing, the Veteran expressly withdrew his appeal from the denial of service connection for both a bilateral foot disorder to include plantar fasciitis and a gastrointestinal disorder to include GERD.  


CONCLUSIONS OF LAW

1.  The issue of service connection for service connection for hemorrhoids has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The issue of service connection for a gastrointestinal disorder to include GERD has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

3.  The issue of service connection for a bilateral foot disorder to include plantar fasciitis has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

4.  The issue of an evaluation in excess of 70 percent for the Veteran's PTSD with MDD for the period prior to February 24, 2015, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

5.  The issue of an initial compensable evaluation for the Veteran's onychomycosis has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

6.  The issue of the Veteran's basic eligibility for assistance in acquiring specially adaptive housing has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

7.  The issue of the Veteran's basic eligibility for eligibility for assistance in acquiring a special home adaptation grant has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2015 written statement, the Veteran advanced that he wished to "withdraw the following issues from my appeal, service connection for hemorrhoids, entitlement to a special home adaptation grant, entitlement to specially adapted housing, and entitlement to an increased evaluation for service-connected PTSD, and entitlement to an increased evaluation for onychomycosis."  The transcript of the February 2016 Board hearing reflects that the Veteran expressly withdrew the issues of service connection for both a gastrointestinal disorder to include GERD and a bilateral foot disorder to include plantar fasciitis.  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the denial of service connection for hemorrhoids, a gastrointestinal disorder to include GERD, and a bilateral foot disorder to include plantar fasciitis; an evaluation in excess of 70 percent for his PTSD with MDD for the period prior to February 24, 2015; an initial compensable evaluation for his onychomycosis; basic eligibility for assistance in acquiring specially adaptive housing; and basic eligibility for assistance in acquiring a special home adaptation grant.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding those issues should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of service connection for hemorrhoids is dismissed.  

The issue of service connection for a gastrointestinal disorder to include GERD is dismissed.  

The issue of service connection for a bilateral foot disorder to include plantar fasciitis is dismissed.  

The issue of an evaluation in excess of 70 percent for the Veteran's PTSD with MDD for the period prior to February 24, 2015, is dismissed.  

The issue of an initial compensable evaluation for the Veteran's onychomycosis is dismissed.  

The issue of the Veteran's basic eligibility for assistance in acquiring specially adaptive housing is dismissed.  

The issue of the Veteran's basic eligibility for assistance in acquiring a special home adaptation grant is dismissed.  


REMAND

The Veteran asserts that service connection for a recurrent headache disorder, low back injury residuals, and a heart disorder to include neurocardiogenic syncope and heatstroke residuals is warranted as the claimed disorders were initially manifested or otherwise originated during active service.  

Initially, the Board observes that the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Naval Reserve have not been verified.  

A February 2011 Report of General Information (VA Form 21-0820) indicates that: "[A. R.] called from the Navy Operational Support Center [in Charleston, West Virginia] indicating he received a request for medical evidence physicals and service treatment records for the Veteran;" he "stated the Veteran['s] medically retired documentation is over 2,000 pages which does not include the service treatment records;" "he works in the office alone and he is unable to fulfill the request of sending these documents;" and "request[ed] someone from the RO to contact him in regards of sending only specific documents needed."  The cited 2000 pages of service documentation has not been incorporated into the record.  

VA clinical documentation VA should obtain all relevant service, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Naval Reserve and forward all available service treatment records associated with such duty for incorporation into the record.  

2.  Contact the Charleston, West Virginia, Navy Operational Support Center and request that it forward the Veteran's service records, including the cited "medically retired documentation [of] over 2,000 pages" for incorporation into the record.  

3.  Contact the Veteran and request that he provide information as to all treatment of his recurrent headache disorder, lumbar spine disorder, and heart disorder after May 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

4.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2015.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


